In the

    United States Court of Appeals
                  For the Seventh Circuit
                      ____________________

No. 21-2959
ANITA MARTIN, as administrator of the Estate of Marlene Hill,
                                            Plaintiff-Appellee,

                                   v.

PETERSEN HEALTH OPERATIONS, LLC, doing business as
Bloomington Rehabilitation & Health Care Center,
                                       Defendant-Appellant.
                      ____________________

              Appeal from the United States District Court
                    for the Central District of Illinois.
              No. 1:20-cv-1449 — Joe Billy McDade, Judge.
                      ____________________

        ARGUED JUNE 2, 2022 — DECIDED JUNE 15, 2022
                 ____________________

    Before EASTERBROOK, ST. EVE, and JACKSON-AKIWUMI, Cir-
cuit Judges.
    EASTERBROOK, Circuit Judge. In May 2020, while residing in
a nursing home, Marlene Hill died of COVID-19. Her daugh-
ter Anita Martin, as administrator of her estate, sued in state
court under the Illinois Nursing Home Care Act, 210 ILCS
45/1-101 to 45/3A-101. The nursing home removed to federal
court, asserting that Martin’s suit necessarily rests on federal
2                                                    No. 21-2959

law, 28 U.S.C. §1441(a), and that it was “acting under” a fed-
eral oﬃcer for the purpose of 28 U.S.C. §1442(a)(1). The dis-
trict judge found that neither statute authorizes removal and
sent the case back to state court. 2021 U.S. Dist. LEXIS 180906
(C.D. Ill. Sept. 22, 2021).
    Similar sequences have occurred all over the country. The
parties tell us that more than 80 other suits have been re-
moved and remanded in districts throughout the nation.
Three courts of appeals have held that neither §1441(a) nor
§1442(a)(1) permits removal of suits seeking damages on ac-
count of health-care providers’ actions during the SARS-CoV-
2 pandemic. Maglioli v. Alliance HC Holdings LLC, 16 F.4th 393
(3d Cir. 2021); Mitchell v. Advanced HCS, L.L.C., 28 F.4th 580
(5th Cir. 2022); Saldana v. Glenhaven Healthcare LLC, 27 F.4th
679 (9th Cir. 2022).
    Because removal was based on a claim of right under
§1442, we have appellate jurisdiction of all issues. See BP p.l.c.
v. Baltimore, 141 S. Ct. 1532 (2021).
    We start with §1442(a)(1), which permits the removal of
cases in which a federal agency or oﬃcer, or “any person act-
ing under that oﬃcer”, is a defendant. The nursing home ob-
serves that it is subject to extensive federal regulation (espe-
cially if it hopes to be reimbursed under the Medicare or Med-
icaid program), and that orders issued by the Centers for Dis-
ease Control after the pandemic began have increased that
regulatory burden. We do not doubt that the nursing home
must comply with many federal requirements, but it has been
understood for a long time that regulation does not turn a pri-
vate entity into a public actor. See Blum v. Yaretsky, 457 U.S.
991 (1982) (holding this about the Medicaid program in
No. 21-2959                                                     3

particular). See also, e.g., Flagg Bros., Inc. v. Brooks, 436 U.S.
149 (1978); Jackson v. Metropolitan Edison Co., 419 U.S. 345
(1974).
    The decisions we have just cited do not concern
§1442(a)(1), but their holdings presaged others that do. For
example, when the tobacco industry contended that extensive
federal regulation enables it to remove under §1442, the Su-
preme Court replied that regulation by federal oﬃcers or
agencies diﬀers from “acting under” federal oﬃcers or agen-
cies. Watson v. Philip Morris Cos., 551 U.S. 142 (2007). Private
ﬁrms retain their private character even when many aspects
of their conduct are controlled by federal statutes and rules.
We held the same about airframe manufacturers, although the
web of federal air-safety regulation is comprehensive and the
manufacturers hold authority to self-certify compliance with
many rules. Lu Junhong v. Boeing Co., 792 F.3d 805 (7th Cir.
2015). What is true about cigareke and airframe manufactur-
ers is true about nursing homes as well. Nothing the CDC has
said during the pandemic authorizes us to depart from the
approach the Supreme Court took in Watson and Blum.
    The argument for removal under §1441 is that federal law
displaces all possible liability under state law so that any legal
claim necessarily rests on federal law. This is the misleadingly
named doctrine of “complete preemption.” The name mis-
leads because its focus is not on preemption (a defense to a
state-law claim) but on federal occupation of a ﬁeld. That hap-
pens only when federal law creates an “exclusive cause of ac-
tion” and “set[s] forth procedures and remedies governing
that cause of action,” such that it “wholly displaces the state-
law cause of action.” Beneﬁcial National Bank v. Anderson, 539
U.S. 1, 8 (2003).
4                                                  No. 21-2959

    As the nursing home sees things, the Public Readiness and
Emergency Preparedness Act (PREP or the Act), 42 U.S.C.
§247d to §247d–10, satisﬁes the Supreme Court’s standard.
Section 247d–6d(a)(1) forbids liability under state law for in-
juries caused by use of a “covered countermeasure”, and
§247d–6d(d)(1) creates a federal claim for injuries caused by
“willful misconduct” in connection with covered counter-
measures. The Secretary of Health and Human Services iden-
tiﬁes covered countermeasures and speciﬁes how they may or
must be used (§247d–6d(b)(2)).
    Section 247d–6d(a)(1) is an ordinary rule of preemption, a
defense to liability under state law. It does not create a new
federal claim. Section 247d–6d(d)(1), which does create a fed-
eral claim (payable from a federal fund), covers only a subset
of potential wrongs, those involving willful misconduct in us-
ing covered countermeasures, and does not preempt any
other kind of claim, let alone occupy the ﬁeld of health safety.
    Martin’s complaint presents claims that not only arise un-
der state law but are not even arguably preempted. She con-
tends, for example, that the nursing home had too few nurses,
permiked nurses to work when they were sick, and failed to
isolate residents who showed signs of infection. None of these
has anything to do with a “covered countermeasure.” Face
masks and other personal protective equipment are among
the countermeasures deﬁned by the Secretary, but Martin
does not allege that face masks led to her mother’s death; in-
stead she alleges that the nursing home failed to use masks and
other protective equipment. This is the opposite of a conten-
tion that a covered countermeasure caused harm.
  Under the Act, if a nursing home administered one of the
COVID-19 vaccines (which are covered countermeasures) to
No. 21-2959                                                    5

a patient who had an allergic reaction, private liability under
state law would be foreclosed—though that still would be a
defense, to be asserted in state court. But vaccines did not be-
come available until after Marlene Hill’s death, nor was any
other medication available. In May 2020 the medical profes-
sion had yet to discover that steroids help to treat COVID-19,
while monoclonal antibody and other drug treatments were
months in the future. Martin may or may not have a good
claim as a maker of Illinois law, but it is not the sort of claim
that has been wholly replaced by a claim for relief under fed-
eral law.
    During both the prior presidential administration and the
current one, the General Counsel of the Department of Health
and Human Services has declared in lekers and advisory
opinions that the Act completely preempts all claims under
state law related to COVID-19. See, e.g., Advisory Opinion 21-
01 (Jan. 8, 2021) at 3–5, adopted by 86 Fed. Reg. 7,872 (Feb. 2,
2021). The reasoning is thin. Nor has the United States ﬁled a
brief as amicus curiae, in any court, elaborating on the thinking
behind the General Counsel’s declarations.
     The nursing home asserts that these declarations have “the
force of law” in light of 42 U.S.C. §247d–6d(b)(7), which for-
bids judicial review of “any action by the Secretary under this
subsection.” But the nursing home does not explain how the
General Counsel is “the Secretary”, how the General Coun-
sel’s opinion was issued “under this subsection” (which it
does not purport to be), or why interpreting the Act in private
litigation amounts to judicial review of a bureaucrat’s opinion
leker. The General Counsel’s advisory opinions are not au-
thorized by §247d–6d(b) (“this subsection”). They were not is-
sued after notice and comment rulemaking or in the course of
6                                                   No. 21-2959

administrative adjudication, so they are not entitled to Chev-
ron deference. See United States v. Mead Corp., 533 U.S. 218
(2001); Christensen v. Harris County, 529 U.S. 576, 587 (2000).
They may be binding on the Secretary’s subordinates within
the Department, but they do not control the federal judiciary.
Advisory Opinion 21-01 itself declares that it lacks the force
or eﬀect of law. The Department is not a party to this suit, and,
under the approach of Adams Fruit Co. v. BarreM, 494 U.S. 638,
649–50 (1990), we apply the statute without an administrative
overlay.
    So much for complete preemption. Still, the nursing home
insists, removal is proper under the approach of Grable & Sons
Metal Products, Inc. v. Darue Engineering & Manufacturing, 545
U.S. 308 (2005). Grable holds that a claim may “arise under”
federal law for the purpose of §1441 (and 28 U.S.C. §1331)
when a federal issue, nominally a defense, is bound to be the
only issue contested in the litigation. Many judges (including
some of the Justices) have expressed doubts about that ap-
proach, but we need not decide whether to read Grable
broadly or narrowly in light of those concerns. It is enough to
say that the principal disputes requiring adjudication in this
suit are likely to be issues such as whether the nursing home
allowed members of the staﬀ to work while ill, failed to isolate
residents who contracted COVID-19, and so on. These issues
have nothing to do with any federal statute, so the conditions
that Grable sets for federal jurisdiction are not satisﬁed.
   The parties have ﬁled long briefs, and we have received
several helpful amicus briefs to supplement them. It would be
possible to go on at length discussing other legal issues. Given
the three existing appellate opinions, however, an exhaustive
No. 21-2959                                              7

treatment is not necessary. We have said enough to show why
this suit was properly remanded.
                                                 AFFIRMED